Citation Nr: 1453991	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  06-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to May 1972, and from January 1975 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2008, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).   

In February 2010, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

A Board decision in October 2012 denied the Veteran's claim for service connection for hiatal hernia.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in August 2013, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  The Board most recently remanded the Veteran's appeal in June 2014 for additional development.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to ensure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran suffered from gastrointestinal symptoms and chest pain in service.

2.  The evidence is at least in relative equipoise as to whether the Veteran's hiatal hernia was incurred in service, or is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a hiatal hernia have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for hiatal hernia is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the present case, the Board finds that the Veteran has a hiatal hernia.  The examiner at the Veteran's July 2014 VA examination determined that the Veteran has hiatal hernia which was originally diagnosed in 2003.  The Veteran's diagnosis of hiatal hernia is not disputed by any medical evidence of record.

The Board also finds that the Veteran fulfills the in-service element for service connection.  A review of the Veteran's Service Treatment Records (STR) shows that the Veteran suffered from both gastrointestinal symptoms and chest pain in-service.  In February 1984 the Veteran reported that his bowel habits changed and that he experienced constipation, observed blood on his toilet paper, and blood mixed with his stool.  In September 1985 the Veteran was admitted to the Naval Hospital for two days.  The Veteran was discharged with a diagnosis of non-cardiac chest pain, probable gastrointestinal origin.  In February 1986 the Veteran complained of a sore throat.  In August 1986 the Veteran complained of having a cough with diarrhea.  In November 1986 the Veteran complained of having diarrhea, and abdominal pain.  The Veteran reported chest pain in September 1987 and January 1971.     

Regarding the requirement of a nexus between the Veteran's hiatal hernia and service, it is clear from the Veteran's lay statements that his current disability is related to symptoms which began in service.  Private treatment records from Eagle Physicians from June 2010 show that the Veteran was seen for his hiatal hernia.  The Veteran was assessed with GERD, and the Veteran stated that when he was nineteen year old, he started having epigastric pain and belching.  The Veteran stated he dealt with those symptoms on and off since he was nineteen.  The Veteran stated that his symptoms began in the Navy and that he was told that he had a hiatal hernia.  The Veteran stated at his February 2010 travel Board hearing his in-service symptoms continued after service, and that he experienced the same kind of chest pain which was treated at the Naval Hospital in 1985. 

While the Board notes the negative nexus opinion supplied by the July 2014 VA examiner, the opinion is of little probative value.  The examiner stated that the Veteran only had an isolated instance of chest pain in September 1985.  However, STRs show that the Veteran suffered from chest pain on multiple occasions throughout his active duty service.  Thus, the Board finds the opinion to be of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). The Board additionally notes that VA examiners opined that the Veteran's GERD and hiatal hernia was not related to service in VA opinions from November 2011, August 2010, and May 2010.  However, the opinions were unable to identify the etiology of the Veteran's current disability.  Specifically, the VA opinions of record do not explain how the 1985 in-service finding of chest pain is unrelated to the Veteran's current hiatal hernia.  The combined medical opinions lack thoroughness, and detail necessary to outweigh the Veteran's in-service medical record and lay statements.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for hiatal hernia have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for a hiatal hernia is granted.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


